

113 S1579 IS: SCRA Enhancement and Improvement Act of 2013
U.S. Senate
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1579IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. Sanders (for himself and Mr. Rockefeller) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to improve the protections provided to members of the uniformed services and their families, and for other purposes.1.Short
			 title; table of contents(a)Short titleThis Act may be cited as
			 the SCRA Enhancement and Improvement Act of 2013.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Enhancement of rights under Servicemembers Civil Relief ActSec. 101. Extended period of protection under installment contracts for purchase or lease.Sec. 102. Modification of period determining which actions are covered under stay of proceedings and adjustment of obligation protections concerning mortgages and trust deeds of members of uniformed services.Sec. 103. Prohibition on collection of penalties for early prepayment of mortgage.Sec. 104. Protections for members of uniformed services regarding professional licenses.Sec. 105. Expansion of protections for members of uniformed services regarding taxes respecting real property occupied by businesses owned by such members.Sec. 106. Prohibition on denial of credit because of eligibility for protection.TITLE II—Improvements to Servicemembers Civil Relief ActSec. 201. Improved protection of members of uniformed services against default judgments.Sec. 202. Modification of period in which a waiver of a right pursuant to a written agreement may be made under Servicemembers Civil Relief Act.Sec. 203. Clarification regarding application of enforcement authority of Attorney General and private right of action under Servicemembers Civil Relief Act.Sec. 204. Expansion of protections relating to mortgages to include obligations on real or personal property for which a servicemember is personally liable as a guarantor or co-maker.TITLE III—Enforcement of rights under Servicemembers Civil Relief ActSec. 301. Election of arbitration to resolve controversies under Servicemembers Civil Relief Act.Sec. 302. Issuance and service of civil investigative demands by Attorney General under Servicemembers Civil Relief Act.Sec. 303. Increase in civil penalties for violation of Servicemembers Civil Relief Act.TITLE IV—Other mattersSec. 401. Clerical amendments.IEnhancement of rights under Ser­vice­mem­bers Civil Relief Act101.Extended period of protection under installment contracts for purchase or leaseSection 302(a)(1) of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 532(a)(1)) is amended, in the matter following subparagraph (B), by striking or during that person's military service and inserting , during, or within one year after such servicemember's period of military service.102.Modification of
			 period determining which actions are covered under stay of proceedings and
			 adjustment of obligation protections concerning mortgages and trust deeds of
			 members of uniformed services(a)In generalSection 303(b) of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 533(b)) is amended by striking filed
			 and inserting pending.(b)Conforming amendmentsSection 710(d) of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 126 Stat. 1208) is amended—(1)by striking paragraph (1) and inserting the following new paragraph (1):(1)Sunset and revival(A)In generalSubsections (b) and (c) of section 303 of the Servicemembers Civil Relief Act (50 U.S.C. App. 533), as amended by subsections (a) and (b) of this section, are amended by striking within one year each place it appears and inserting within 90 days.(B)Effective dateThe amendments made by subparagraph (A) shall take effect on January 1, 2015.; and(2)by striking paragraph (3).103.Prohibition on collection of penalties for early prepayment of mortgageSection 203 of the Servicemembers Civil Relief Act (50 U.S.C. App. 523) is amended by adding at the end the following new subsection:(c)Prohibition on prepayment penalties for certain mortgages(1)In generalWhen a servicemember discharges an obligation arising under a mortgage contract and would otherwise thereby incur a prepayment penalty, such penalty shall not accrue if—(A)the servicemember is in military service at the time the prepayment penalty is incurred; and(B)the reason the servicemember discharges the obligation, thereby incurring the penalty, is materially affected by such military service.(2)Materially affecting military serviceFor purposes of paragraph (1)(B), the requirement that the reason a servicemember discharged a mortgage obligation, thereby incurring a prepayment penalty, be materially affected by military services requires—(A)that the mortgage be secured by the servicemember's primary residence; and(B)that the servicemember receive permanent change of station orders.(3)Relief, costs, and attorney feesAn assessment of a penalty in violation of this subsection shall be considered a violation of this Act for purposes of title VIII..104.Protections for
			 members of uniformed services regarding professional licenses(a)In
			 generalTitle VII of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 701 et seq.) is amended by
			 adding at the end the following new section:707.Professional
				licenses(a)Expiration
				during period in which servicemembers are eligible for hostile fire or imminent
				danger special payIf a license issued by a State or local
				licensing authority to a servicemember would otherwise expire during a period in which
				such servicemember is eligible for hostile fire or imminent danger special pay
				under section 310 of title 37, United States Code, such State or local
				licensing authority shall delay the expiration of such license until not earlier than
				the date that is 180 days after the date on which such period of eligibility
				ends.(b)Continuing
				education requirements during period in which servicemembers are eligible for
				hostile fire or imminent danger special payIf a State or local
				licensing authority otherwise requires a servicemember to meet any continuing education
				requirements to maintain a license for a trade or profession during a period in
				which such servicemember is eligible for hostile fire or imminent danger
				special pay under section 310 of title 37, United States Code, such State or
				local licensing authority shall delay such continuing education requirement until not
				earlier than the date that is 180 days after the date on which such period of
				eligibility
				ends..(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act (50
			 U.S.C. App. 501(b)) is amended by inserting after the item relating to section
			 706 the following new item:Sec. 707. Professional licenses
				and
				certifications..105.Expansion of
			 protections for members of uniformed services regarding taxes respecting real
			 property occupied by businesses owned by such members(a)In generalSubsection (a)(2) of section 501 of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 561) is amended by striking the matter before subparagraph (A) and inserting the following:(2)real property occupied for dwelling, professional, trade, business, or agricultural purposes by a servicemember, the servicemember's dependents or employees, or a business which (without regard to the form in which such profession, trade, business, or agricultural operation is  organized or carried out) is owned entirely by a servicemember or by a servicemember and the spouse of the servicemember—.(b)NoticeSuch section is further amended by adding at the end the following new subsection:(f)Written notice to taxing authoritiesIn order for real property owned by a business which is owned entirely by a servicemember or by a servicemember and the spouse of the servicemember to be subject to the protections provided in this section, the servicemember shall provide to the applicable taxing authority written notice and a copy of the military orders calling the servicemember to military service and any orders further extending military service, not later than 180 days after the date of the servicemember's termination or release from military service..106.Prohibition
		on denial of credit because of eligibility for protectionSection 108 of the Servicemembers Civil
		Relief Act (50 U.S.C. App. 518) is
		amended—(1)by striking
		Application by and inserting (a)
		Application or
		receipt.—Application by; and(2)by adding at the
		end the following new subsection:(b)Eligibility(1)In
		  generalIn addition to the
		  protections under subsection (a), an individual who is entitled to any right or
		  protection provided under this Act may not be denied or refused credit or be
		  subject to any other action described under paragraphs (1) through (6) of
		  subsection (a) solely by reason of such entitlement.(2)ConstructionNothing in this subsection shall be
		  construed to prohibit a lender from considering all relevant factors, other
		  than the entitlement of an individual to a right or protection provided under
		  this Act, in making a determination as to whether it is appropriate to extend
		  credit..IIImprovements to Servicemembers Civil Relief Act201.Improved protection of members of uniformed services against default judgments(a)Modification of
			 plaintiff affidavit filing requirement(1)In generalParagraph (1) of section 201(b) of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 521(b)) is amended—(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting such clauses two ems to the right;(B)in the matter before clause (i), as redesignated by subparagraph (A), by striking In any and inserting the following:(A)In generalIn any; and(C)by adding at the end the following new subparagraph (B):(B)Due
				diligenceBefore filing the affidavit, the plaintiff shall
				conduct a diligent and reasonable investigation to determine whether or not the
				defendant is in military service, including a search of available records of
				the Department of Defense and any other information reasonably available to the
				plaintiff. The affidavit shall set forth all steps taken to determine the
				defendant’s military status and shall have attached copies of the records on which the plaintiff relied in drafting the affidavit..(2)ApplicabilityParagraph (1)(B) of such section, as added by paragraph (1), shall apply with respect to actions and proceedings filed on or after the date of the enactment of this Act.(b)Appointment of attorney To represent defendant in military serviceParagraph (2) of such section (50 U.S.C. App. 521(b)) is amended—(1)by striking If in an action and inserting the following:(A)In generalIf in an action;(2)in subparagraph (A), as designated by paragraph (1), by striking If an attorney and inserting the following:(C)Limitations on appointed attorneyIf an attorney;(3)by inserting after subparagraph (A), as designated by paragraph (1), the following new subparagraph:(B)Due diligenceIf the court appoints an attorney to represent the defendant—(i)the attorney shall conduct a diligent and reasonable investigation to determine whether or not the defendant is in military service, including a search of available records of the Department of Defense and any other information reasonably available to the attorney; and(ii)the plaintiff shall submit to the attorney such information as the plaintiff may have concerning the whereabouts or identity of the defendant.; and(4)by adding at the end the following new subparagraph:(D)Treatment of attorneys feesThe reasonable fees of an attorney appointed to represent a servicemember shall be treated as costs of court for court cost purposes, unless the creditor seeks relief from such charges from the court..202.Modification of
			 period in which a waiver of a right pursuant to a written agree­ment may be made
			 under Ser­vice­mem­bers Civil Relief ActSection 107(a) of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 517) is amended in the third sentence by striking
			 during or after the servicemember's period of military service
			 and inserting after the occurrence of the event that gave
			 rise to the rights or protections to be waived.203.Clarification
			 regarding application of enforcement authority of Attorney General and private
			 right of action under Servicemembers Civil Relief ActSections 801 and 802 of the Servicemembers
			 Civil Relief Act (50 U.S.C. App. 597 and 597a) shall apply as if such sections
			 were included in the enactment of the Soldiers' and Sailors' Civil Relief Act
			 of 1940 (54 Stat. 1178, chapter 888) and included in the restatement of such
			 Act in Public Law 108–189.204.Expansion of protections relating to mortgages to include obligations on real or personal property for which a servicemember is personally liable as a guarantor or co-makerSection 303(a) of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 533) is amended, in the matter before paragraph (1), by inserting or an obligation on real or personal property for which a servicemember is personally liable as a guarantor or co-maker after by a servicemember.IIIEnforcement of rights under Ser­vice­mem­bers Civil Relief Act301.Election of
			 arbitration to resolve controversies under Servicemembers Civil Relief
			 Act(a)In generalSection 102 of the
			 Ser­vice­mem­bers Civil Relief Act (50 U.S.C. App. 512) is amended by adding at
			 the end the following new subsection:(d)Election of
				arbitration(1)Consent
				RequiredNotwithstanding any other provision of law, whenever a
				contract with a servicemember provides for the use of arbitration to resolve a
				controversy subject to a provision of this
				Act and arising out of or relating to such contract,
				arbitration may be used to settle such controversy only if, after such
				controversy arises, all parties to such controversy consent in writing to use
				arbitration to settle such controversy.(2)Explanation
				requiredNot­with­stand­ing any other provision of law, whenever
				arbitration is elected to settle a dispute pursuant to paragraph (1), the
				arbitrator shall provide the parties to such contract with a written
				explanation of the factual and legal basis for any decision made by the
				arbitrator in the course of such
				arbitration..(b)ApplicabilitySubsection (d) of such section, as added by subsection (a), shall apply with respect to contracts entered into, amended, altered, modified, renewed, or extended after the date of the enactment of this Act.302.Issuance
			 and service of civil investigative demands by Attorney General under
			 Servicemembers Civil Relief Act(a)In
			 generalSection 801 of the
			 Ser­vice­mem­bers Civil Relief Act (50 U.S.C. App. 597) is amended by adding at
			 the end the following:(d)Issuance
				and service of civil investigative demands(1)In
				generalWhenever the Attorney General has reason to believe that
				any person may be in possession, custody, or control of any documentary
				material relevant to an investigation under this Act, the Attorney General may,
				before commencing a civil action under subsection (a), issue in writing and
				serve upon such person, a civil investigative demand requiring—(A)the
				production of such documentary material for inspection and copying;(B)that the
				custodian of such documentary material answer in writing written questions with
				respect to such documentary material; or(C)the
				production of any combination of such documentary material or answers.(2)False
				claimsThe provisions of section 3733 of title 31, United States
				Code, governing the authority to issue, use, and enforce civil investigative
				demands shall apply with respect to the authority to issue, use, and enforce
				civil investigative demands under this section, except that, for purposes of
				applying such section 3733—(A)references to
				false claims law investigators or investigations shall be considered references
				to investigators or investigations under this Act;(B)references to
				interrogatories shall be considered references to written questions, and
				answers to such need not be under oath;(C)the
				definitions relating to false claims law shall not apply;
				and(D)provisions
				relating to qui tam relators shall not apply.(3)Annual
				report(A)In
				generalNot later than one year after the date of the enactment
				of the SCRA Enhancement and Improvement Act of 2013 and not less frequently than once each year thereafter, the
				Attorney General shall submit to the Committee on Veterans' Affairs of the
				Senate and the Committee on Veterans' Affairs of the House of Representatives a
				report on the issuance of civil investigative demands under this subsection
				during the previous one-year period.(B)ElementsEach
				report submitted under subparagraph (A) shall include the following for the
				year covered by the report:(i)The number of
				times that a civil investigative demand was issued under this
				subsection.(ii)For each civil
				investigative demand issued under this subsection with respect to an
				investigation, whether such investigation resulted in a settlement or
				conviction..(b)Effective
			 dateSubsection (d) of such section, as added by subsection (a),
			 shall take effect on the date of the enactment of this Act and shall apply with
			 respect to all violations of the Servicemembers Civil Relief Act (50 U.S.C. App.
			 501 et seq.), regardless of when the violations are  alleged to have occurred.303.Increase in
			 civil penalties for violation of Ser­vice­mem­bers Civil Relief Act(a)In
			 generalSection 801(b)(3) of
			 the Servicemembers Civil Relief Act (50 U.S.C. App. 597(b)(3)) is
			 amended—(1)in subparagraph (A), by striking
			 $55,000 and inserting $110,000; and(2)in
			 subparagraph (B), by striking $110,000 and inserting
			 $220,000.(b)Effective
			 dateThe amendments made by subsection (a) shall
			 take effect on the date that is 180 days after the date of the enactment of
			 this Act and shall apply with respect to violations of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 501 et seq.) that occur on or after such date.IVOther matters401.Clerical amendments(a)In generalThe heading for section 305 of the Servicemembers Civil Relief Act (50 U.S.C. App. 535) is amended by striking residential or motor vehicle leases and inserting leases of premises occupied and motor vehicles used.(b)Table of contentsThe table of contents in section 1(b) of such Act (50 U.S.C. App. 501(b)) is amended by striking the item relating to section 305 and inserting the following new item:Sec. 305. Termination of leases of premises occupied and motor vehicles used..